 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CALVIN HARRIS,                                     Case No. 1:19-cv-01207-BAM (PC)
12                        Plaintiff,                     ORDER REQUIRING PLAINTIFF TO SHOW
                                                         CAUSE IN WRITING WHY ACTION
13            v.                                         SHOULD NOT BE DISMISSED FOR
                                                         FAILURE TO PROSECUTE, FAILURE TO
14    STUART SHERMAN,                                    OBEY A COURT ORDER, AND FAILURE
                                                         TO STATE A CLAIM
15                        Defendant.
                                                         (ECF No. 8)
16
                                                         FOURTEEN (14) DAY DEADLINE
17

18          Plaintiff Calvin Harris is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action pursuant to 42 U.S.C. § 1983.

20          On January 22, 2020, the Court screened Plaintiff’s complaint and found that Plaintiff had

21   failed to state a cognizable claim for relief. (ECF No. 8.) The Court’s screening order provided

22   Plaintiff with the legal standards that applied to his claims and granted Plaintiff leave to file either

23   a first amended complaint or a notice of voluntary dismissal, within thirty days after service of the

24   order. (Id.)

25          However, Plaintiff has not filed a first amended complaint, a notice of voluntary

26   dismissal, or otherwise communicated with the Court, and the time in which to do so has passed.

27          Accordingly, it is HEREBY ORDERED that, within fourteen (14) days from the date of

28   service of this order, Plaintiff shall show cause in writing why the instant action should not be
                                                         1
 1   dismissed for Plaintiff’s failure to comply with the Court’s January 22, 2020 screening order,

 2   failure to prosecute, and failure to state a claim for relief. Plaintiff may comply with this order to

 3   show cause by filing either a first amended complaint in compliance with the Court’s January 22,

 4   2020 screening order or a notice of voluntary dismissal. Plaintiff is warned that failure to comply

 5   with this order will result in a recommendation to a District Judge that the instant action be

 6   dismissed, with prejudice, for failure to prosecute, failure to obey a court order, and failure to

 7   state a cognizable claim for relief.

 8
     IT IS SO ORDERED.
 9

10      Dated:     March 9, 2020                                /s/ Barbara   A. McAuliffe                _
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
